 In the Matter of ALGONQUIN PRINTING COMPANYandUNITEDTEXTILE WORKERS OF AMERICA, LOCAL No. 1044Case No. C-7.-Decided March 4, 1936Textile Dyeing,Printing and Finishing Industry-Interference,Restraint orCoercion:expressed opposition to labororganization-Discrimuination:non-reinstatementfollowing temporaryshut-down-EmployeeStatus:duringtemporaryshut-down-Reinstatement Ordered-Back Pay:awarded.Mr. Ralph H. Cahouetfor the Board.Mr. HaroldS.R. BuffintonandMr. Ray C.Westgate,of FallRiver,Mass., for respondent.Mr. Jacob Minkin,of New Bedford,Mass., for the Union.Mr. LouisL. Jaffe,ofcounsel to the Board.DECISIONSTATEMENT OF CASEOn October 11, 1935, Local No. 1044, United Textile Workers ofAmerica, hereinafter called the Union, filed with the Regional Di-rector for the First Region a charge that the Algonquin PrintingCompany, located in Fall River, Massachusetts, had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tion 8, subdivisions (1) and (3) of the National Labor RelationsAct, hereinafter called the Act.On November 19, 1935, the Boardissued a complaint against the Algonquin Printing Company, herein-after referred to as the respondent, said complaint being signed bythe Regional Director for the First Region and alleging that therespondent had committed unfair labor practices affecting commercewithin the meaning of Section 8, subdivisions (1) and (3), andSection 2, subdivisions (6) and (7) of the Act. In respect to theunfair labor practices the complaint alleged in substance that therespondent refused to employ Lauretta Rawston and ManuelMadeiros, on August 20, 1935 and August 24, 1935, respectively, forthe reason that each of them joined and assisted the Union; thatsuch refusal was intended to discourage membership in the Union ;and that such acts constituted unfair labor practices within themeaning of Section 8,subdivisions(1) and (3).264 DECISIONS AND ORDERS265The complaint and accompanying notice of hearing were servedon respondent in accordance with Article V of National Labor Re-lations Board Rules and Regulations-Series 1.On November 25, 1935, the respondent filed an answer admittingthat it had refused to employ Lauretta Rawston on August 20, 1935,and Manuel Madeiros on August 24, 1935, but denying that the re-fusal was because of their union activity.The respondent allegedthat its reason for the refusal was a lack of work.Commencing on December 9, 1935, a hearing was held at FallRiver,Massachusetts, byWilliam R. Walsh, sitting as Trial Ex-aminer, and testimony was taken.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues, was afforded to all parties.The respondentmoved to dismiss the complaint on the grounds that the NationalLabor Relations Act is not a regulation of commerce under ArticleI, Section 8, Clause 3 of the Constitution of the United States, andthat the Act is in violation of the Tenth Amendment to the Consti-tution of the United States.The Trial Examiner reserved decisionon the motion to dismiss; the motion to dismiss is hereby denied.Thereafter the Board, acting pursuant to Section 35, Article II ofitsRules and Regulations, directed that the proceedings be trans-ferred to and continued before it.A further hearing was held upondue notice on December 21, 1935, at Fall River, Massachusetts, byDaniel M. Lyons, acting as Trial Examiner, at which time and placefurther evidence was taken.Upon the record in the case, the stenographic transcript of thehearing, and all the evidence, including oral testimony, documentsand other evidence offered and received at the hearing, the Boardmakes the following :FINDINGS Or FACT1.Algonquin Printing Company.The respondent is a Massa-chusetts corporation engaged in the printing of cotton cloth and em-ploys approximately 440 persons.Part of the cloth printed by therespondent is printed against immediate order and shipped out whenfinished ; part is held as stock for three or four weeks. Its normalsupply of material on hand is sufficient to operate the plant fromtwo to four weeks.In the first 11 months of 1935 the respondent received for print-ing 23,786,000 yards of cotton cloth, over 99% of which was fromout of state. In the same period it printed and shipped out 20,-685,000 yards of cloth, over 83% of which was sent out of state.Ofthe total amount printed in 1935, 18,498,722 yards were printed for 266NATIONAL LABOR RELATIONS BOARDrespondent's own account; the remainder, 2,186 278 yards, was printedfor firms located in New York and Chicago; these firms shippedtheir own materials to the respondent's plant, the respondent printedthe cloth and returned it to the firms for whom it had done theprinting.This jobbing work is done quickly, the materials beingin the plant no more than two or three weeks.The chemicals andbleaches, some $370,000 per year, are bought in Providence, RhodeIsland.We find that the operations of the respondent constitute a con-tinuous flow of trade, traffic and commerce among the several states.2.Relations Between the Respondent and the Union.The Unionis a local of the United Textile Workers of America and is a labororganization of textile workers.The Union was organized inAugust, 1933.Textile workers in various mills in Fall River areeligible for membership.Very shortly after its formation the Unionsecured a membership of about 80% of the workers in the respond-ent's plant and continues to have that membership.The Union andthe respondent, through its superintendent, Mr. Harley, came to anoral understanding on the method to be used in adjusting grievances.Under this arrangement the Union was to have a steward in eachdepartment.of the plant who would take up grievances with the fore-man of the department. If the steward was unable to settle agrievance, he would report to the Shop Chairman.The Shop Chair-man would talk with the foreman of the department in question.If he did not succeed with the foreman, he would talk with the super-intendent.Failing there, he would place the matter in the hands ofthe Union's business agent.In April, 1934, there was a strike in the plant. The duration ofthe strike does not appear from the record. In September, 1934,the plant was closed as a result of the general strike throughout thetextile industry.Shortly thereafter the Union members walked outof the plant for one day as a protest against the employment of sixor seven workers who had continued working during the generalstrike.These six or seven men had been led by one Mahoney, who,prior to the general strike, had been a Union member and whoshortly thereafter sought to form a union restricted to plant mem-bers.This attempt at organization seems to have come to nothing.In January, 1935, Thomas Joyce became superintendent of theAlgonquin plant.He refused to deal with the Union officials inrespect to the settlement of disputes. In May the Union brought acase of alleged discharge for union activity before the Textile LaborRelations Board.About this time the National Industrial RecoveryAct was held unconstitutional, and the Textile Board did not rendera decision in that case.Mr. Jennings, the treasurer of the respond-ent, admitted on cross-examination that he resented the difficulties DECISIONS AND ORDERS267caused by union activity, that his attitude toward the Union andits officials was not a friendly one, that he was more friendly towardthose workers who had continued at work during the general strike,that the Union officials were more responsible than the rank and filefor employee dissatisfaction, that he had expressed resentment to Mr.Bishop, the Union's business agent, both in connection with theUnion's appeal to the Textile Labor Relations Board and with otheractivities of Mr. Bishop among the employees.3.Manuel Madeiros.Mr. Madeiros had worked for the respond-ent since 1921, with the exception of two three-months intervals.Heworked for two years at various jobs, earning at first $14.00 and later$16.00 per week, until finally he was promoted to the job of back-tender at increased pay.He worked as back-tender until July 19,1935.His immediate foreman testified that his work was as satis-factory as that of any other back-tender, and there is no evidence orsuggestion to the contrary.Madeiros was known as a vigorous Union officer.He joined theUnion in August, 1933.He became a member of the executive board.In December, 1933, he was made Shop Chairman; he continued inthis position as long as he was employed by the respondent.Duringhis incumbency he presented 75 to 100 grievances to the manage-ment; many of them he carried to the superintendent. In June, 1935,Madeiros was elected vice-president of the Union to fill an unexpiredterm; in November he was elected vice-president for a full term.Hebecame thereby the highest ranking Union officer in the plant, thepresident of the Union being employed in another plant.Madeiroswas the spearhead of Union activity in the respondent's plant.Hedid not limit himself to the formal matter of presenting grievances.When Mahoney began to organize a plant union, Madeiros protested.On June 17, 1935, the plant was shut down. Final liquidation ofthe respondent was being seriously considered: The respondent had(and still has) 15 printing machines available for use in its plant.Each machine in use is manned by a printer. Each printer has aa back-tender.to assist him in the operation of the machine. Inaddition, nine or more spare hands would be carried if all 15 ma-chines were in use.At the time of the shutdown there were 14printers, 15 back-tenders (one not working) and 11 spare handscarried on the payrolls.The plant reopened for the two weeks end-ing July 13 and July 20, 1935. In the first week there were em-ployed 8 printers, 8 back-tenders and 4 spare hands; in the secondthere were 6 printers, only 5 back-tenders and 4 spare hands.Mr.Madeiros was employed the first week but not the second; he wastold that it was his turn to loaf.The plant was reopened again forthe week ending August 24, 1935, and, at the date of the hearing wasstill running.In the week of August 24th there were 8 printers, 8 268NATIONALLABOR RELATIONS BOARDback-tenders and 7 spare hands. In the following week there were-10 printers, 12 back-tenders and 7 spare hands.The 2 extra back-tenders were apparently used as spare hands.The following weekthere were 12 printers, 13 back-tenders (one was working as a sparehand) and 7 spare hands (exclusive of the back-tender working assuch).Mr. Madeiros applied for work the day of the reopening in August,toMr. Blake, a sub-foreman in the printing department (known as-a second hand) who was taking the applications of the back-tenders,and spare hands.Blake told him : "I haven't got you on the list.You had better see the boss." "The boss" was Mr. Snell, foreman ofthe printing department.Mr. Snell told Madeiros : "I haven't gotanything for you, I am carrying out my orders from the office."Aweek later Madeiros again presented himself to Snell and was giventhe same answer.About three weeks after the plant reopened,.Bishop, the business agent of the Union, spoke to Snell on behalf ofMadeiros.Snell told him that he had orders not to reemployMadeiros.Bishop spoke to Jennings, the respondent's treasurer, re-questing him to stagger the work so that Madeiros and LaurettaRawston might be reemployed. Jennings replied that they no longercared to stagger the work.Mr. Blake, the second hand, testified that when the plant reopenedhe employed all of the old back-tenders except Madeiros, ten for the.position of back-tender, four as spare hands.When Madeiros ar-rived, Blake testified, all of the jobs he had to give out had beenfilled.Later those back-tenders working as spare hands were shiftedto their regular positions and he "called back" the regular spare handsto fill the vacancies.Even if Blake's recollection of the facts wascorrect, it would still cause very real suspicion of discriminationagainstMadeiros : the respondent employs every available back-tender except Madeiros, even supplanting four of the regular sparehands to make jobs for them ;'more men are "called back"; Madeiros,has, in the interim, again sought employment, but still no work canbe found for him ; instead the regular spare hands are now used.The facts, however, as revealed by the respondent's employmentrecords, show a somewhat different situation. In the first week of thereopening only eight of the back-tenders appear on the rolls.Theywere apparently all used as back-tenders since there were eight print-ers employed that week.The following week 12 of the back-tendersappear on the rolls, 2 being used, apparently, as spare hands, sincethere are only 10 printers.Five of these were men not employedin the previous week, one from the previous week having droppedout for one week. In the following week there are 13 back-tenders,one serving as spare hand.One of the regular back-tenders had DECISIONSAND ORDERS269been employed elsewhere, but in the week ending October 19 we findhim on the payroll, first as a spare hand, then in his regular position.At later periods some one or other of the back-tenders serves as sparehand or truckman.The situation then is this : Mr. Madeiros presents himself duringthe week ending August 24th and is told there is no work.He re-turns the next week ; again he is told there is no work.Yet in thatweek all of the available remaining 5 back-tenders are reemployed,work being made for two or three of them as spare hands.And mostsignificant of all, in that same week there appears on the rolls a newspare hand, J. Robello, who has never appeared there at all.Thusit appears that with the single and persistent exception of Madeiros,the respondent has reemployed all of the old back-tenders, and thatwhen they could not be used as back-tenders, has found other workfor them. In a week when Madeiros was applying for employmentand when two of his fellow back-tenders were taken on as sparehands, an entirely new spare hand was taken; yet there was no workfor Madeiros..Mr. Madeiros was a good worker.His seniority was superior toat least four of the back-tenders and most of the spare hands.Mr.Jennings testified that he bore no ill feeling against Madeiros.Yet,with respect to employment, the discrimination against him is beyonddoubt, and this discrimination is explicable only on the ground ofhis prominence in Union activity. It has already been shown abovethat the respondent harbored resentment against the Union.Made-iros, the Shop Chairman, was the constant and visible symbol of theUnion and its claims.The respondent maintains that the work of Madeiros did notcease as a consequence of a current labor dispute but by reason ofthe closing of the plant due to depressed business conditions.Theintended implication is that under those circumstances a refusal toemploy him at a later date cannot be a violation of the Act. Thisdefense is in line with the statement which Bishop testified Mr.Jennings made to him, that, "everyone was hired from week to weekand that they didn't have to take everyone back".The respondentno doubt has in mind the definition of an employee under Section 2,subdivision (3), providing that the term "employee" shall includeone whose work has ceased as a consequence of a current labor dis-pute.But Section 8, subdivision (3) in forbidding discriminationin employment, is not limited to those who are employees at thetime of the discrimination. It forbids discrimination in regard "tohire" generally.The purpose of the provision is, it is true, to pro-tect employees in their right to self-organization.But surely a re-fusal by an employer to rehire a former employee because of his 270NATIONAL LABOR RELATIONS, BOARDunion activities which are well known to his former fellow workers-discourages the latter and so restrains them in the exercise of theirright to self-organization.4.Lauretta IRawston.Mrs. Rawston was a "doubler".Doublingis the process of folding the cloth double and winding it on a, card-board spool for shipping.She had been employed by the respondentfor 18 years, off and on. She was out five years because of sickness,and was laid off in 1933 or 1934 by an efficiency expert because shewas a married woman. Before the shutdown in June, eight doublerswere employed.During the temporary operations in July, Mrs.Rawston was not employed.When the plant was reopened five,of the doublers were reemployed.Two did not apply, and Mrs.Rawston on applying was told that she would be sent for when shewas wanted. She has never been sent for, nor has she been reem-ployed.Two new doublers have since been employed.Mrs. Rawston joined the Union in January, 1934. Shortly after--wards she became a shop steward. In the early part of 1935 she-was elected financial secretary to fill an unexpired term; and in thefall was elected financial secretary for a full term.The respondent claims that Mrs. Rawston was refused employmentbecause she was not efficient.On April 1, 1935, the respondentemployed Thomas Riley as overseer of packing.Mr. Riley inaugu-rated a policy of taking day-to-day records of the output of thedoublers.He noted the number of "short" and "regular" pieces ofcloth handled by each doubler.Pieces vary from 10 to 40 yards.Those between 10 and 20 yards are known as short pieces; over 20yards as regular pieces.Regular pieces average 30 yards.The shortpieces are more easily and quickly handled than the regular pieces.On the basis of these records, the respondent maintains that Mrs.Rawston was among the three most inefficient of the doublers, andpoints out that none of these three has been reemployed.This argu-ment is offered to show that the verdict of inefficiency was not de-vised solely to keep out Mrs. Rawston.The other two girls, how-ever, did not, apply for reemployment.Further doubt is cast onthis argument by the fact that, even accepting the records at theirfull value, one of the girls, Dais, has a higher total for the period,of the records than at least one of those who was taken back. It thusstill remains to be explained that of the whole group of doublersMrs. Rawston alone was refused reemployment.We have studied these production records carefully and we havetion so peculiar that the respondent could not from the records haveformed any opinon of Mrs. Rawston's efficiency.The respondent'sjudgment as to her efficiency is based on the fact that she has han-dclled the next to the smallest total number of pieces.The records DECISIONS AND ORDERS271cover a period of nine weeks.The number of pieces do not, atleast over so short a period, provide a common and constant factorof comparison.The pieces vary from 10 to 40 yards; the amountof time consumed in handling these pieces varies, the shorter the piece,the less the time consumed.The respondent has made no study of theamount or rate of -variation.The respondent has made no timeanalysis of this or any other element of work involved in the dou-bling process.The respondent has never on the basis of experiment-or, experience} established a standard of expectable performancebased on actual elements of work content.Mr. Riley testified thathe had decided on a minimum of 400 long or 500 short pieces perday.Yet, during the nine weeks when the records were kept, noworker ever handled anything like that number.Mr. Riley testified that the existence of these undefined and un--analyzed variations did not impair the usefulness and reliability ofthe record, because on the average all workers would receive an equalnumber of short and long pieces. If it is the normal practice in the,plant to even up the long and short pieces among all the workers,then the facts shown by the records are surprising indeed; for itappears that of the total pieces done by each of three workers, Mrs.Rawston being one of them, 88%,88.6%and88.9%,respectively,were long pieces-the highest percentage is Mrs. Rawston's; whereasthe percentage of long pieces for the six other workers is 59, 43.4, 51.2,46.8, 47.6 and 40.1, respectively.It should be further pointed outthat the three workers having the highest percentage of long piecedwere on all of the nine weekly record sheets listed first in the order :Wilcox, M. Rogers and Rawston, reading left to right. From these-facts it is clear that these three workers were deliberately beinggiven one kind of work, the other six another.Why this was so wedo not know. It may be because these were the oldest and mostexperienced workers and this work was considered more difficult.But what is very clear is that it utterly destroys the usefulness of therecords in rating these nine workers.To the already completelyinadequate analysis of time factors upon which the record is based,there is added the fact that the nine workers were not even doingthe same work.We credit the respondent's officers and foremen withthe normal intelligence and experience to be found among those who-for many years have been engaged in this industry.We cannot be-lieve that on such a record kept for nine short weeks the respondentconcluded that a worker employed by it for 18 years was inefficientto the point that she alone of all those applying for work should berefused.The pattern of facts in Mrs. Rawston's case is strikingly like that-inMr. Madeiros'.Each had worked many years for the respondent,each had become in 1935 an important Union officer-the only Union 272NATIONAL LABOR RELATIONS BOARDofficer reemployed by the respondent was a sergeant-at-arms--eachwas the only one in his or her group who, applying for reemploy-menti was refused.We found that respondent's hostility to the Union, particularlyto its officers, accounts for its refusal to reemploy Mr. Madeiros.That consideration is equally relevant in the case of Mrs. Rawston.Standing together the two cases reinforce the conclusion which wehave drawn from each case separately : that the respondent by strik-ing at the leadership of the Union was seeking to discourage Unionmembership and activity.Therefore we find that the respondenthas discriminated against Lauretta Rawston and Manuel Madeiroswith respect to terms of employment for the purpose of discouragingmembership and activity in the Union among its employees and hasinterfered with, restrained and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.In the past disputes relating to the organizational activities oflabor have seriously disrupted operations in the textile dyeing andfinishing industry; in 1934, 32,528 men suffered a loss of 755,998man-days of work with consequent serious injury to industry and,commerce.We find that the unfair labor practices in question tendto lead to labor disputes burdening and obstructing commerce andthe free flow thereof.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact the Board makesthe following conclusions of law :1.LocalNo. 1044, United TextileWorkers of America (theUnion), is a labor organization within the meaning of Section 2,.,subdivision (5) of the Act.2.By its refusal to employ Lauretta Rawston on August 20, 1935,<indManuel Madeiros on August 24, 1935, and each of them, for thereason that they and each of them joined and assisted the Union,the respondent did interfere with, restrain and coerce, and is inter-fering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, and by all of saidacts and each of them did thereby engage in and is thereby engagingin unfair labor practices within the meaning of Section 8, subdivision(1) of the Act.3.By its refusal to employ said Lauretta Rawston and ManuelMadeiros, and each of them, as above set forth, and by all of saidacts and each of them, the respondent did discriminate and is dis-criminating in regard to the hire and tenure of employment of saidLauretta Rawston and Manuel Madeiros, and each of them, and didthus discourage and is thus discouraging membership in the Union,and by all of said acts and each of them did thereby engage in and DECISIONS AND ORDERS273is thereby engaging in unfair labor practices within the meaningof Section 8, subdivisioin (3) of said Act.4.The unfair labor practices in which the respondent has engagedand is engaging, as aforementioned, are unfair labor practices affect-ing commerce, within the meaning of Section 2, subdivisions (6) and(7) of said Act.ORDEROn the basis of the findings and conclusions of law, and pursuantto Section 10, subdivision (c) of the National Labor Relations Act,theNationalLaborRelationsBoard hereby orders that therespondent, Algonquin Printing Company :1.Cease and desist from in any manner interfering with, restrain-ing or coercing their employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act;2.Cease and desist from discouraging membership in UnitedTextile WWrorkers of America, Local No. 1044, or any other labororganization of their employees, by discrimination in regard to hireor tenure of employment or any term or condition of employment;3.Take the following affirmative action, which the Board findswill effectuate the policies of the Act;(a)Offer to Lauretta Rawston and Manuel Madeiros employmentin the respective positions formerly held by them; and(b)Make whole said Lauretta Rawston and Manuel Madeirosfor any losses of pay they have suffered by reason of the refusalto employ them, by payment to each of them, respectively, of a sumofmoney equal to that which each would normally have earnedas wages during the period from the date of her or his applicationfor employment, in the case of Lauretta Rawston being August 20,1935, and in the case of Manuel Madeiros being August 24, 1935,to the date of such offer of employment.